 

unty-20130131x8kg1.jpg [unty-20160315xex10g001.jpg]

 



 

 

AGREEMENT OF SALE

 

This AGREEMENT OF SALE (this “Agreement”), is dated as of February 25, 2016
between CLINTON UNITY GROUP, L.L.C., having an address at P.O. Box 5301,
Clinton, New Jersey 08809 (“Seller”), and UNITY BANCORP, INC., a banking
institution organized under the laws of the State of New Jersey, having an
address at 64 Old Highway 22, Clinton, New Jersey 08809 (“Purchaser”).

 

PRELIMINARY STATEMENT

 

Seller is the owner of (a) that certain parcel of real property situate in the
Town of Clinton, County of Hunterdon and State of New Jersey, designated as Lot
22 in Block 22 on the official Tax Map of the Town of Clinton, and located at 64
Old Highway 22, Clinton, New Jersey, which property is more particularly
described on Exhibit A  annexed hereto (the “Land”), (b) the buildings,
improvements, fixtures and facilities presently located on the Land (the
“Improvements”), and (c) all easements and appurtenances relating to the Land or
the Improvements, including, without limitation, all licenses, permits,
certificates, approvals, authorizations and other entitlements relating to the
Land, and rights of way or other appurtenances of Seller used in connection with
the beneficial use and enjoyment of the Land (the “Appurtenances”).  Seller
desires to sell, convey, transfer and assign to Purchaser, and Purchaser desires
to acquire from Seller, the Land and the Appurtenances, and all right, title and
interest of Seller in and to all other property herein described intended to be
conveyed or assigned to Purchaser hereunder (all such property intended to be
sold, conveyed, transferred or assigned by Seller to Purchaser being herein
collectively called the “Property”), along with Seller’s right, title and
interest in and to the certain (i) Lease Agreement dated July 13, 1994 by and
between Seller, as landlord and Unity Bank, formerly First Community Bank, as
tenant (“Tenant”), as amended by First Amendment to Lease dated April 28, 1995
and Second Amendment to Lease dated December 1, 1995 and (ii) a Revised Lease
Agreement dated December 15, 1995 by and between Seller, as landlord, and



--------------------------------------------------------------------------------

 

Tenant, as amended by First Amendment to Lease dated March 1, 1997, Second
Amendment to Lease dated September 19, 2003, Third Amendment to Lease dated July
23, 2009 and Fourth Amendment to Lease dated January 30, 2013 (said leases being
collectively referred to herein as the “Lease”), pursuant to which Tenant leases
the Property from Seller, and all of Seller’s right, title and interest in and
to all assignable existing warranties and guaranties (expressed or implied)
issued to Seller in connection with the Improvements (collectively, the
“Intangibles”), subject to and in accordance with the provisions of this
Agreement.

 

NOW, THEREFORE, for and in consideration of the premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

SALE OF PROPERTY; PURCHASE PRICE; PAYMENT TERMS; ESCROW

 

1.1Sale of Property. Seller hereby agrees to sell and convey to Purchaser, and
Purchaser hereby agrees to purchase and acquire from Seller, the Property, along
with Seller’s right, title and interest in the Lease, and Seller’s right, title
and interest in and to all Intangibles, upon the terms and conditions herein
contained.

 

1.2Purchase Price.  The purchase price for the Property is Four Million One
Hundred Twenty Thousand AND 00/100 DOLLARS ($4,120,000.00 USD) (the “Purchase
Price”).

 

1.3Payment Terms.  The Purchase Price shall be payable as follows:

 

(a)upon full execution of this Agreement, a sum equal to One Hundred Thousand
Dollars ($100,000.00) (the “Deposit”) shall be paid by Purchaser to First
American Title Insurance Company, 2 Research Way, Princeton, New Jersey 08540
(the “Escrow Agent”) by wire transfer of immediately available federal funds;
and

 

(b)on the Closing Date, the Deposit and all interest earned thereon shall be
credited toward the Purchase Price, and the balance of the Purchase Price (plus
or minus any net closing adjustments provided herein), shall be paid first to
the Escrow Agent by wire transfer of immediately available federal funds to an
account designated by the Escrow Agent in writing to



--------------------------------------------------------------------------------

 

Purchaser prior to the Closing, and then paid to Seller by the Escrow Agent by
wire transfer of immediately available federal funds to an account designated by
Seller in writing to the Escrow Agent.

 

1.4Escrow.

 

(a)The Deposit shall be held in escrow, until delivered as herein provided, by
the Escrow Agent in an interest bearing escrow account at or with Escrow Agent’s
banking institution (the “Bank”).  The parties acknowledge that the Deposit
shall be held by Escrow Agent at the Bank and further acknowledge that the
parties have no objections to the Deposit being held at the Bank.  The Deposit
shall be held and disbursed by Escrow Agent in the following manner:

 

(i)On the Closing Date, the Deposit shall be paid to Seller.  Any interest
accrued on the Deposit shall be paid to whichever party is entitled to the
Deposit in accordance with the provisions of this Agreement.  Any interest
earned on the Deposit shall be credited against the Purchase Price at Closing. 

 

(ii)The Deposit shall be paid to Seller upon receipt of written demand therefor,
stating that either (x) this Agreement has been terminated pursuant to a
provision hereof which states that Seller is entitled to the Deposit upon such
termination, and certifying the basis of such termination, or (y) Purchaser has
defaulted in performance of Purchaser's obligations under this Agreement and the
facts and circumstances underlying such default or that Seller is otherwise
entitled to the Deposit under the provisions of this Agreement; provided
however, that Escrow Agent shall not honor said demand until at least ten (10)
days after it has sent a copy of such demand to Purchaser, nor thereafter if
Escrow Agent shall have received written notice of objection from Purchaser in
accordance with the provisions of clause (b) of this Section 1.4; or

 

(iii)The Deposit shall be paid to Purchaser upon receipt of written demand
therefor, stating that either (x) this Agreement has been terminated pursuant to
a provision hereof which states that Purchaser is entitled to the Deposit upon
termination, and certifying the basis for such termination, or (y) Seller has
defaulted in performance of Seller's obligations under this Agreement and the
facts and circumstances underlying such default or that Purchaser is otherwise
entitled to the Deposit under the provisions of this Agreement; provided,
however, that Escrow Agent shall not honor such demand until at least ten (10)



--------------------------------------------------------------------------------

 

days after it has sent a copy of such demand to Seller, nor thereafter if Escrow
Agent shall have received written notice of objection from Seller in accordance
with the provisions of clause (b) of this Section 1.4.

 

(b)Upon receipt of written demand for the Deposit by Purchaser or Seller
pursuant to clause (ii) or (iii) of Section 1.4(a), Escrow Agent shall promptly
send a copy thereof to the other party.  The other party shall have the right to
object to the delivery of the Deposit by sending written notice of such
objection to Escrow Agent within ten (10) days after Escrow Agent delivers a
copy of the written demand to the objecting party but not thereafter.  Such
notice shall set forth the basis for objecting to the delivery of the
Deposit.  Upon receipt of such notice, Escrow Agent shall promptly send a copy
thereof to the party who made the written demand.

 

(c)In the event of any dispute between the parties regarding the Deposit, Escrow
Agent, at its option, may disregard all instructions received and either (i)
hold the Deposit until the dispute is mutually resolved and Escrow Agent is
advised of this fact in writing by both Seller and Purchaser, or Escrow Agent is
otherwise instructed by a final unappealable judgment of a court of competent
jurisdiction, or (ii) deposit the Deposit into a court of competent jurisdiction
(whereupon Escrow Agent shall be released and relieved of any and all liability
and obligations hereunder from and after the date of such deposit).

 

(d)In the event Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive conflicting instructions, claims or demands from the
parties hereto, or instructions which conflict with any of the provisions of
this Agreement, Escrow Agent shall be entitled (but not obligated) to refrain
from taking any action other than to keep safely the Deposit until Escrow Agent
shall be instructed otherwise in writing signed by both Seller and Purchaser, or
by final judgment of a court of competent jurisdiction.

 

(e)Escrow Agent may rely upon, and shall be protected in acting or refraining
from acting upon, any written notice, instruction or request furnished to it
hereunder and believed by it to be genuine and to have been signed or presented
by the proper party or parties, provided that any modification of this Section
1.4 shall be signed by Escrow Agent, Purchaser and Seller.

 





--------------------------------------------------------------------------------

 

(f)Seller and Purchaser shall jointly and severally hold Escrow Agent harmless
against any loss, damage, liability or expense incurred by Escrow Agent not
caused by its willful misconduct or gross negligence, arising out of or in
connection with its entering into this Agreement and the carrying out of its
duties hereunder, or any dispute hereunder, including the costs and expenses of
defending itself against any claim of liability or participating in any legal
proceeding.  In the event of any dispute with respect to the duties of Escrow
Agent, Escrow Agent may consult with counsel of its choice, and shall have full
and complete authorization and protection for any action taken or suffered by it
hereunder in good faith and in accordance with the opinion of such counsel. 

 

(g)Escrow Agent may resign at will and be discharged from its duties or
obligations hereunder by giving notice in writing of such resignation specifying
a date when such resignation shall take effect; provided, however, that (i)
prior to such resignation a substitute escrow agent is approved in writing by
Seller and Purchaser, which approval shall not be unreasonably withheld or
delayed, or (ii) Escrow Agent shall deposit the Deposit with a court of
competent jurisdiction.  After such resignation, Escrow Agent shall have no
further duties or liability hereunder.

 

(h)Purchaser and Seller, together, shall have the right to terminate the
appointment of Escrow Agent hereunder by giving to it notice of such
termination, specifying the date upon which such termination shall take effect
and designating a replacement escrow agent, who shall sign a counterpart of this
Agreement.  Upon demand of such successor escrow agent, the Deposit shall be
turned over and delivered to such successor escrow agent, who shall thereupon be
bound by all of the provisions hereof.

 

(i)Escrow Agent’s agreements and obligations hereunder shall terminate and
Escrow Agent shall be discharged from further duties and obligations hereunder
upon final payment of the Deposit, and all interest accrued thereon, in
accordance with the terms of this Agreement.

 

ARTICLE 2

TITLE TO PROPERTY;TITLE DEFECTS

 

2.1 Title to Property.  Title to the Land and Improvements shall be good,
marketable and insurable at regular



--------------------------------------------------------------------------------

 

rates by First American Title Insurance Company, General Land Division, 2
Research Way, Princeton, New Jersey 08540 (the “Title Insurer”), subject,
however, to (a) those exceptions to which Purchaser does not object pursuant to
Section 2.3, (b) all matters that arise out of actions of Purchaser or its
agents, representatives or contractors, (c) all matters the Title Insurer is
willing to insure over without any additional premium or indemnity from
Purchaser, (d) the Title Insurer’s printed standard coverage exclusions, (e)
such state of facts as would be disclosed by a survey or inspection of the Land
and the Improvements, (f) liens for real estate taxes not yet due and payable
and (g) those exceptions to title which have been listed in Schedule B-II of
that certain Title Commitment issued by First American Title Insurance Company,
File Number 3471-2266420-PRC, dated December 31, 2015 (collectively, the
“Permitted Exceptions”). 



 

2.2Right to Pay Off Monetary Encumbrances. Seller shall have the right to pay
off any monetary encumbrances against the Property on the Closing Date out of
the cash then payable provided, in the case of mortgages held by a lending
institution, a payoff letter is delivered at the closing and the Title Insurer
agrees to delete the mortgage held by such lender as an exception to title, and,
in the case of mortgages held by a non-institutional lender, recordable
instruments of release or discharge of such encumbrances in form and substance
reasonably satisfactory to Purchaser’s counsel are then delivered to Purchaser.

 

2.3Title and Survey Defects.  Purchaser may obtain a survey of the Land or an
update to Seller’s existing survey for the Land.  Purchaser shall furnish to
Seller, on or before expiration of the Due Diligence Period (defined below), a
copy of Purchaser’s title report and survey, together with a statement
specifying any defects in title or survey (collectively, “Title Objections”)
which are not Permitted Exceptions (“Purchaser’s Statement”).  If Purchaser does
not submit such title report, survey and Purchaser’s Statement to Seller on or
before such date, then Purchaser shall be deemed to waive the right to raise any
Title Objections.  Seller shall notify Purchaser within five (5) days after
receipt of Purchaser’s Statement whether Seller will remove or cure the Title
Objections listed in Purchaser’s Statement.  Purchaser agrees that Seller shall
have no obligation to remove or cure such Title Objections or to incur any cost
or expense in connection therewith.  If Seller does not agree within such five
(5) day period to remove or cure any such Title Objections, then Seller shall be
deemed to have elected not to



--------------------------------------------------------------------------------

 

remove or cure such Title Objections.  If Seller elects (or is deemed to elect)
not to remove or cure such Title Objections, then Purchaser shall have the
right, upon notice delivered to Seller and the Escrow Agent within five (5) days
after the expiration of the five (5) day period set forth above, either to (a)
waive such Title Objections and close title without abatement or reduction of
the Purchase Price, or (b) terminate this Agreement.  If Purchaser fails to
terminate this Agreement within such five (5) day period, then Purchaser shall
be deemed to waive any Title Objections which Seller has not agreed to
remove.  If this Agreement is terminated pursuant to this Section 2.3, except as
expressly provided herein, neither party shall have any further liability to the
other hereunder.



 

2.4Pre Closing “Gap” Title Defects.    Whether or not Purchaser shall have
furnished to Seller any notice of Title Objections pursuant to the foregoing
provisions of this Agreement, Purchaser may, at or prior to Closing, notify
Seller in writing of any objections to title first raised by the Title Insurer
or the surveyor between the effective date of the title commitment or survey, as
applicable and the Closing.  With respect to any objections to title set forth
in such notice, Seller shall have the same option to cure and Purchaser shall
have the same option to accept title subject to such matters or to terminate
this Agreement as those which apply to any notice of objections made by
Purchaser before the end of the Due Diligence Period; provided, however, that
Seller shall be required to remove all monetary liens.  If Seller elects to
attempt to cure any such matters, the date for Closing shall be automatically
extended by a reasonable additional time to effect such a cure, but in no event
shall the extension exceed thirty (30) days after the date for Closing set forth
in Section 7.1 hereof.

 

ARTICLE 3

DUE DILIGENCE BY PURCHASER

 

3.1Due Diligence; Termination.  Purchaser shall have the right, during the
period commencing on the date hereof and expiring at 5:00 PM on February 26,
2016 (the “Due Diligence Period”), to inspect the Property and to investigate
all matters relating thereto, including, but not limited to, existing zoning
requirements, the physical condition of the Property, the environmental
condition of the Property and its environs, and any other matters Purchaser
deems relevant to its decision to purchase the Property (the “Due Diligence
Investigation”). Purchaser shall have the right, in its sole discretion, for any
reason or no



--------------------------------------------------------------------------------

 

reason at all, to terminate this Agreement by notice to Seller and Escrow Agent
given within the Due Diligence Period, and this Agreement and all rights and
obligations of the respective parties hereunder shall be null and void.  In the
event that Purchaser’s preliminary environmental site assessment report
identifies areas of concern that require soil borings or water samplings (“Phase
II Testing”), Purchaser shall have the right to conduct the Phase II Testing so
long as Purchaser provides Seller with copies of such report and scope of
proposed sampling work, methodology and names of contractors performing the work
using commercially reasonable standards.  Within five (5) days of the date of
this Agreement, Seller shall provide Purchaser with any and all due diligence
materials in Seller’s possession relating to the Property, including, but not
limited to, back title, surveys, plans, copies of all municipal approvals
documents, environmental reports, and the current year property tax bill (the
“Due Diligence Materials”).  Failure to provide to provide the Due Diligence
Materials within five (5) days of the date of this Agreement shall automatically
extend the Due Diligence Period for each day of delay in providing.  If
Purchaser is proceeding with its due diligence investigation in good faith and
needs additional time to complete same, Purchaser shall have the right to a
fifteen (15) day extension of the Due Diligence Period upon written notice to
Seller prior to the end of the Due Diligence Period.  Purchaser agrees to
indemnify against and hold Seller harmless from any liabilities, costs, expenses
(including reasonable attorneys' fees and costs actually incurred) damages or
injuries incurred by Seller by reason of the activities on the Property by
Purchaser or its agents, and such obligation to indemnify and hold harmless
Seller shall survive Closing or any termination of this
Agreement.  Notwithstanding the foregoing, Purchaser shall have no liability to
Seller for any consequential, punitive or special damages.



 

3.2Information; Confidentiality.

 

(a) Any information and/or documents (i) furnished by Seller to Purchaser or
(ii) acquired by Purchaser, in connection with Purchaser’s Due Diligence
Investigation or otherwise shall be treated as confidential
information.  Purchaser agrees to keep such confidential information and the
existence of this Agreement and the execution and terms hereof confidential
until title to the Property is transferred to Purchaser. Purchaser shall not
disclose any such confidential information to any party, except on a “need to
know” basis to its partners, members, officers, employees, agents, consultants,
attorneys, accountants, financial advisors, prospective lenders, prospective or
existing



--------------------------------------------------------------------------------

 

investors, and insurance representatives, all of which shall be bound to treat
such information as confidential information, and only to the extent that such
disclosure may be reasonable for the negotiation, execution and consummation of
the transaction contemplated by this Agreement.  Upon termination of this
Agreement for any reason, Purchaser shall return to Seller any documents
delivered by Seller to Purchaser hereunder. 



 

(b)Purchaser hereby agrees that neither Purchaser, nor any consultant or
contractor of Purchaser, shall, unless required by law, disclose the results of
any tests, environmental studies, analyses, inspections or evaluations of the
Property to anyone other than to Seller, Purchaser’s attorneys, consultants and
prospective lenders (on a “need to know basis”) without the prior written
consent of Seller.  Purchaser must promptly disclose to Seller, and/or deliver
to Seller copies of, the results of any tests, environmental studies, analyses,
inspections and evaluations with regard to the Property.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER;
LIMITATION ON SELLER’S REPRESENTATIONS AND WARRANTIES

 

4.1Representations and Warranties.  As an inducement to Purchaser to enter into
this Agreement, Seller represents and warrants to Purchaser that:

 

(a)Seller is a limited liability company duly organized and validly existing
under the laws of the State of New Jersey, is in good standing, has the power
and authority to enter into this Agreement and to consummate the transactions
herein contemplated, and the execution and delivery hereof and the performance
by Seller of its obligations hereunder will not violate or constitute an event
of default under the terms or provisions of any agreement, document or other
instrument to which Seller is a party or by which it or the Property is bound;

 

(b)the execution and delivery of this Agreement and the consummation of the
transaction contemplated hereby have been duly authorized by Seller and this
Agreement constitutes a valid and binding obligation of Seller enforceable in
accordance with its terms;

 

(c)to the best of Seller’s knowledge, the execution, delivery and performance of
this Agreement by Seller and the consummation of the transactions contemplated
hereby in



--------------------------------------------------------------------------------

 

the manner contemplated herein will not violate any provision of law, statute,
rule or regulation to which Seller or the Property is subject, or violate any
judgment, order, writ, injunction or decree of any court applicable to Seller or
the Property;

 

(d)to the best of Seller’s knowledge, no consent, authorization, license,
permit, registration or approval of, or exemption or other action by any
governmental or public body, commission or authority, or any other person, is
required in connection with the execution, delivery and performance by Seller of
this Agreement;

 

(e)Seller has no knowledge of any pending or threatened legal actions, claims or
lawsuits affecting the Property or Seller’s ownership thereof;

 

(f) Except for this Agreement and Tenant’s option to purchase under the Lease,
Seller is not a party to any contract, agreement or commitment to sell, convey,
assign, transfer, provide rights of first refusal, option rights or any other
similar rights relating to the disposition of the Property;

 

(g) Except for the Lease that will be assigned at Closing, Seller is not a party
to any leases, licenses or occupancy agreements with respect to the Property
which shall survive Closing;

(h) There are no currently effective equipment leases, building service or
maintenance agreements, or other agreements relating to the operation of the
Property to which Seller is a party that will remain in effect after the Closing
Date, except for the HVAC service agreement that will continue after Closing, a
copy of which Seller will provide to Purchaser promptly after the date hereof.
In addition, Tenant is otherwise solely responsible for maintaining the
Property;

(i) Seller has not filed any voluntary petition in bankruptcy or been
adjudicated a bankrupt or insolvent, or filed any petition or answer seeking any
reorganization, liquidation, dissolution or similar or other relief for debtors,
or sought or consented to or acquiesced in the appointment of any trustee,
receiver, conservator or liquidator for all or any substantial part of its
properties;

(j) to the best of Seller’s knowledge, there are no unrecorded liens,
encumbrances or obligations of Seller to third parties for which property has
been pledged or given as primary security or collateral security for any
obligation;





--------------------------------------------------------------------------------

 

(k) to the best of Seller’s knowledge, Seller has not received any notice of and
has no actual knowledge of any contemplated, proposed or pending condemnation
proceedings for any portion of the property; and

(l) Seller has received a No Further Action Letter and Covenant Not to Sue from
the New Jersey Department of Environmental Protection, a copy of which will be
provided to Purchaser promptly after the date hereof.

4.2Material Changes in Representations and Warranties.

 

(a) If before the Closing Date, Seller acquires knowledge of any condition which
constitutes a material change in any of the representations and warranties set
forth in Section 4.1, Seller shall have the right to cure such condition before
the Closing Date, and the existence of such condition shall not be a ground for
Purchaser terminating this Agreement, provided that (i) Seller, promptly, after
discovering the condition, notifies Purchaser in writing of the nature of the
condition and assures Purchaser in writing that Seller is capable of curing such
condition prior to the Closing Date, and (ii) Seller acts diligently to cure the
condition and completes such cure prior to the Closing Date.

 

(b)Seller shall promptly inform Purchaser of any material change in any
representation or warranty made by Seller.  Subject to the provisions of clause
(a) of this Section 4.2, provided such material change is not the result of the
willful conduct of Seller, Purchaser’s exclusive remedy upon being advised of
any material change in the representations and warranties shall be the
termination of this Agreement.  If Purchaser desires to terminate this Agreement
due to a material change in any representation or warranty, Purchaser shall
notify Seller within ten (10) days after receipt of a notice from Seller
advising of any such change, whereupon, except as expressly provided herein,
this Agreement and all rights and obligations of the respective parties
hereunder shall be null and void.

4.3Survival.  The representations or warranties set forth in Section 4.1 shall
survive the closing of the title for ninety (90) days.

 

4.4Seller’s Limitations.

 

(a) As Is.  Purchaser shall take the Property “as is” and in its present
condition, status and state of repair.  Purchaser acknowledges and agrees that,
except as expressly set



--------------------------------------------------------------------------------

 

forth in this agreement, neither Seller, nor any agent or representative of
Seller has made, and Seller shall not be liable or bound in any manner by any
verbal or written statements or representations, express or implied, made by
Seller, its agents or representatives, relating to the Property, or its
operation, condition, character or quality, including, without limitation, the
structural, mechanical and environmental condition of the Property, the state of
title, the availability of utilities, the capacity for development of the
Property and whether the Property is in compliance with Laws except as set forth
in Article 4 herein.

(b) Purchaser’s Investigation. Purchaser acknowledges that Purchaser has entered
into this agreement on the basis of its right to conduct a full inspection and
investigation of the Property, its operation, condition, character and quality,
including, without limitation, the structural, mechanical and environmental
condition of the Property, the state of title, the availability of utilities,
the capacity for development of the Property and whether the Property is in
compliance with Laws, and Purchaser acknowledges that it shall be relying solely
on its own inspection and investigation when proceeding with the purchase of the
Property.  Purchaser further acknowledges that Purchaser has had or will have
sufficient opportunity to inspect the Property.

(c) Release.  Effective upon the closing of title, buyer shall be deemed to have
released Seller and Seller’s successors and assigns, of and from any and all
claims, liabilities, losses, damages, penalties and costs, foreseen and
unforeseen, at law or in equity, in any way relating to the Property, or its
operation, condition, character or quality, including, without limitation, the
structural, mechanical and environmental condition of the Property, the state of
title, the availability of utilities, the capacity for development of the
Property, the state of title, the availability of utilities, the capacity for
development of the Property and whether the Property is in compliance with Laws,
except for claims resulting from fraud or intentional misrepresentation on the
part of Seller.  This release shall survive the Closing, but the exception for
fraud or intentional misrepresentation claims shall survive for a period not to
exceed ninety (90) days following the Closing.





--------------------------------------------------------------------------------

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

5.1Purchaser’s Representations and Warranties.  As an inducement to Seller to
enter into this Agreement Purchaser represents and warrants that:

 

(a)Purchaser is a corporation duly organized and validly existing under the laws
of the State of New Jersey, is in good standing, has the capacity and authority
to enter into this Agreement and to consummate the transactions herein
contemplated and the execution and delivery hereof, and the performance by
Purchaser of its obligations hereunder will not violate or constitute an event
of default under the terms or provisions of any agreement, document or other
instrument to which Purchaser is a party or by which it is bound;

 

(b)the execution, delivery and performance of this Agreement by Purchaser and
the consummation of the transactions contemplated hereby in the manner
contemplated herein will not violate any provision of law, statute, rule or
regulation to which Purchaser, or any of the entities comprising Purchaser, is
subject or violate any judgment, order, writ, injunction or decree of any court
applicable to Purchaser or any of the persons or entities comprising Purchaser;

 

(c)no consent, authorization, license, permit, registration or approval of, or
exemption or other action by, any governmental or public body, commission or
authority is required in connection with the execution, delivery and performance
by Purchaser of this Agreement;

 

(d)Regardless of whether financing for all or part of the Purchase Price is
obtained or sought from any third party, the Purchaser has the financial ability
to independently complete the purchase in accordance with the terms of this
Agreement; and

 

(e)Purchaser is not insolvent and has not (i) made a general assignment for the
benefit of creditors; (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition against it; (iii) suffered an
appointment of a receiver to take possession of all or substantially all of its
assets; or (iv) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets.

 





--------------------------------------------------------------------------------

 

5.2Survival of Purchaser’s Representations and Warranties. The representations,
warranties and covenants set forth in Section 5.1 shall survive the closing of
title for ninety (90) days.

 

ARTICLE 6

MUNICIPAL APPROVALS

 

6.1 Municipal and Other  Approvals.  If Purchaser does not terminate this
Agreement prior to the expiration of the Due Diligence Period, Purchaser shall
(a) comply with, at its sole cost and expense, all municipal requirements in
connection with the transfer of the Property, including but not limited to,
obtaining a certificate of occupancy of the Property, if required by the
municipality and (b) indemnify and hold Seller harmless from any damages, loss,
cost or expenses Seller may suffer as a result of Purchaser’s failure to so
comply, including, but not limited to, reasonable attorneys’ fees and expenses.

 

6.2.Survival.  The provisions of this Article 6 shall survive the closing of
title or any earlier termination of this Agreement.

 

ARTICLE 7
CLOSING DATE AND DELIVERY OF DOCUMENTS, ETC.

 

7.1Closing Date.  The closing of the transaction contemplated hereby shall be
conducted on or about February 29, 2016 (the “Closing Date”).  If Purchaser
extends the Due Diligence Period in accordance with Section 3.1 hereof, the
Closing Date shall be extended by the number of days the Due Diligence Period is
thereby extended.  Closing shall take place by mail through the Escrow Agent or
at such other place and time as the parties shall mutually agree.  Upon closing
of this transaction, Purchaser shall have the right to enjoy the rents, income
and profits therefrom.

 

7.2Deliveries by Seller.  On the Closing Date, Seller shall deliver to Purchaser
the following documents:

 

(a)duly executed Deed of Bargain and Sale with Covenants against Grantor’s Acts
in proper statutory form for recordation, together with a duly executed Sellers
Residency Certification (form GIT/REP-3) and a duly executed Affidavit of
Consideration for Use by Seller (form RTF-1), if required;

 





--------------------------------------------------------------------------------

 

(b)duly executed Affidavit of Title of Seller in a form reasonably acceptable to
Purchaser’s Title Insurer;

 

(c)duly executed FIRPTA Affidavit of Seller in standard form;

 

(d)duly executed title closing statement prepared by the Title Insurer showing
all credits and offsets to the Purchase Price;

 

(e)duly executed certification that the representations and warranties of Seller
set forth in Section 4.1 hereof are true in all material respects as of such
Closing Date;

 

(f)a resolution or consent of Seller authorizing the transaction;

 

(g)duly executed Assignment and Assumption of Lease, which shall be
countersigned by Purchaser at Closing, in form mutually acceptable between the
parties (“Assignment and Assumption of Lease”);

 

(h)the original Lease (or copy thereof certified by Seller as to completeness),
licenses and permits and all leasing and property files and other property
information in Seller’s possession or control;

 

(i)a notice to Tenant informing of the sale hereunder and address to where all
notices and rent payable under the Lease should be sent; and

 

(j)such other documents and instruments as Purchaser or the Title Insurer may
reasonably request to perfect title to any of the Property in Purchaser,
provided Seller shall not be obligated to execute any document which increases
its liability hereunder.

 

7.3Deliveries by Purchaser. On the Closing Date, Purchaser shall pay to Seller
or its designee the Purchase Price in accordance with Section 1.3(c), and shall
deliver to Seller the following documents:

 

(a)duly executed title closing statement prepared the Title Insurer showing all
credits and offsets to the Purchase Price;

 





--------------------------------------------------------------------------------

 

(b)duly executed Affidavit of Consideration for Use by Buyer (Form RTF-1EE) if
required;

 

(c)duly executed certification that the representations and warranties of
Purchaser set forth in Section 5.1 hereof are true in all material respects as
of the Closing Date;

 

(d)duly executed Assignment and Assumption of Lease; and

 

(e)a resolution or consent of Purchaser authorizing the transaction.

 

7.4Form 1099.  On the Closing Date, the Seller shall execute and deliver a Form
1099-S and shall instruct the Title Insurer or counsel for Purchaser to file the
same with the Internal Revenue Service.

 

ARTICLE 8

CLOSING ADJUSTMENTS

 

8.1Adjustment Time. All apportionments and adjustments shall be made as of 12:00
midnight on the day immediately preceding the Closing Date.

 

8.2Description of Items to be Adjusted.  The following apportionments and
adjustments shall be made:

 

(a)The amount of the realty transfer fee payable in connection with the
conveyance of the Property shall be paid by Seller as follows: Escrow Agent
shall pay the full realty transfer fee directly to the taxing authority upon
recording of the deed out of Seller’s sale proceeds.  Purchaser shall be solely
responsible for the payment of the “mansion tax” pursuant to N.J.S.A. 46:15-7.2,
if applicable.

 

(b)Real estate taxes are payable by Tenant under the Lease, and as such, no
apportionment of the real estate taxes are required to be made at Closing.

 

(c)If there are any confirmed or unconfirmed special assessments against the
Property, Seller shall pay same if the work giving rise to the assessment was
completed prior to the date of this Agreement, but if the work giving rise to
the



--------------------------------------------------------------------------------

 

assessment was not completed prior to the date of this Agreement, same shall be
paid or assumed by Purchaser.

 

(d)Water, sewer and other utility charges are payable by Tenant under the Lease,
and as such, not apportionment of the charges therefor are required to be made
at Closing.

 

(e)Purchaser shall pay for its title report, survey, recording fees customary
for a purchaser, the title policy when issued, its own legal costs and fees and
charges of the Title Insurer customary for a purchaser.  Seller shall pay its
own legal costs, and recording fees customary for a seller.

 

ARTICLE 9

DEFAULT; REMEDIES

 

9.1Defaults; Remedies.

 

(a)  In the event that Purchaser defaults under this Agreement and Seller is not
then in default hereunder, Seller’s exclusive remedy shall be to terminate this
Agreement and retain the Deposit as liquidated damages.  The parties agree that
Seller’s damages would be extremely difficult or impossible to determine if
Purchaser defaults, and that the Deposit is the best estimate of the damages
Seller would suffer.  Purchaser acknowledges that such amount is an accurate
estimate of the damages which would be sustained by Seller in the event of a
breach and that such amount is not a penalty.

 

(b)In the event that Seller defaults by failing to close title under this
Agreement, Purchaser may, at its option, either (i) terminate this Agreement and
obtain a refund of the Deposit or (ii) seek specific performance of Seller’s
obligations under this Agreement; provided that Purchaser commences the action
for specific performance within sixty (60) days after Seller’s default.  The
parties acknowledge and agree that the foregoing remedies shall be the sole and
exclusive remedies in the event of a breach of this Agreement. Under no
circumstances shall Seller or Purchaser be entitled to any other damages, costs
or expenses (including, but not limited to, consequential damages) in the event
of a default.

 

ARTICLE 10

CASUALTY AND CONDEMNATION





--------------------------------------------------------------------------------

 

 

10.1Casualty.  In the event the Property, or any portion thereof, suffers damage
between the date hereof and the Closing Date, and the cost to repair or restore
the damage is less than $100,000 as reasonably estimated by Seller, the parties
shall proceed to closing and Seller shall, at its cost and expense, repair the
damage, unless Seller and Purchaser enter into a written agreement allowing a
credit against the Purchase Price in an amount mutually agreed upon by Seller
and Purchaser.  In the event Seller’s reasonable estimate of the cost to repair
such damage exceeds $100,000, then either party shall have the right to
terminate this Agreement. If Seller elects to terminate this Agreement,
Purchaser shall have the right to reinstate this Agreement within a period of
five (5) days from its receipt of Seller’s notice of termination, by closing
title, paying the Purchase Price and receiving an assignment of any and all
proceeds available or potentially available to Seller under any insurance policy
or policies maintained by Seller, in which event Purchaser shall repair the
damage at Purchaser’s sole cost and expense.  If Purchaser does not reinstate
this Agreement as aforesaid, then this Agreement shall be deemed terminated by
virtue of Seller’s election, in which event the parties shall have no further
obligation to each other, except as expressly provided herein.

 

10.2Condemnation.  In the event any proceedings or negotiations are instituted
which do or may result in a taking by condemnation or eminent domain of the
Property or any portion thereof, Seller shall promptly notify Purchaser thereof,
describing the nature and extent thereof.  In the event of such condemnation or
eminent domain proceedings which affect the entire Property or any portion
thereof which would materially interfere with the use of the Property for
Purchaser’s intended purpose, Purchaser shall have the right on notice to Seller
and the Escrow Agent to terminate this Agreement, and, except as expressly
provided herein, neither party shall have any further rights hereunder. For
purposes of this Section 10.2, “materially interfere” shall mean that the
location of the land taken in condemnation prevents reasonable use and/or
ingress or egress to the Property.   If this Agreement is not so terminated, or
if such proceedings do not materially affect the use of the Property for the
Purchaser’s intended purpose, Purchaser shall close title on the Closing Date
and shall pay the entire Purchase Price, but Purchaser shall be entitled to a
credit against the Purchase Price for the amount of any condemnation award
received by Seller on account of such proceedings, net of any costs incurred by
Seller in obtaining such condemnation award.  If the award has not been



--------------------------------------------------------------------------------

 

paid to Seller on the Closing Date, Seller shall then assign to Purchaser all of
Seller’s right, title and interest in and to all awards payable by reason
thereof, net of any costs incurred by Seller in obtaining such condemnation
awards.  In the event that title closes prior to the completion of condemnation
proceedings, Purchaser shall have the option to have Seller assign all of its
rights and interest in said proceedings to Purchaser, providing Purchaser with
its complete files and documentation with respect to said proceedings, Purchaser
thereafter being entitled to pursue any claims in Seller’s name with Seller
cooperating with respect to providing proper authorization to the Purchaser in
order to pursue said claims to conclusion and for Purchaser’s benefit.

 

ARTICLE 11

MISCELLANEOUS

 

11.1Brokerage Commission.  The parties agree that they have dealt with each
other and not through any real estate broker as the procuring cause of this
transaction.  Each of the parties agrees to indemnify the other and hold the
other harmless of and from any and all loss, cost, damage, injury or expense
arising out of, or in any way related to, assertions, by any person, firm or
entity, of a claim to a commission based on alleged contacts between the
claiming party and the indemnifying party which have resulted in allegedly
providing the claiming party the right to claim such commission.  The provisions
of this Section 11.1 shall survive the closing of title.

 

11.2Notices.  All notices or other communications required or permitted to be
given hereunder shall be given in writing and delivered either by (a) certified
mail, postage prepaid, (b) a reputable messenger service or a nationally
recognized priority delivery service such as Federal Express, or (c) by
electronic mail followed by a hard copy sent in accordance with (a) or (b)
above, addressed as follows:

 

To Seller:Clinton Unity Group, L.L.C.

P. O. Box 5301

Clinton, New Jersey 08809

Attn: David Dallas, Robert Dallas, VanVolkenburg

E-mail: ddallas@dallasgrp.com,  rdallas@dallasgrp.com

 

With a copy to:John Higgins, CPA

Field & Higgins, P.C.

77 Tamarack Circle

Skillman, NJ  08558





--------------------------------------------------------------------------------

 

E-mail: jhiggins@fieldhiggins.com

 

To Purchaser:Unity Bancorp, Inc.

64 Old Highway 22

Clinton, New Jersey 08809

Attn: Alan Bedner, Executive Vice President and

Chief Financial Officer

E-mail: Alan.Bedner@unitybank.com

 

With a copy to:Michael A. Brenna, Esq.

Windels Marx Lane & Mittendorf, LLP

120 Albany Street Plaza

New Brunswick, New Jersey 08901

E-mail: mbrenna@windelsmarx.com

 

The foregoing addresses may be changed or supplemented by written notice given
as above provided.  Any such notice sent by mail shall be deemed to have been
received by the addressee on the business day received.  Any notice forwarded by
certified mail return receipt requested, as set forth herein, and refused by the
person to whom it is addressed, provided it is addressed as set forth in this
Agreement or such other address as the receiving party may have otherwise
directed, shall be deemed received and effective upon the date when delivery was
first attempted and refused by the addressee.  Counsel for a party may give
notice to the other party with the same effect as if given by a party.

 

11.3Attorney’s Fees.  In the event any action or proceeding is commenced to
obtain a declaration of rights hereunder, to enforce any provision hereof, or to
seek rescission of this Agreement for default contemplated herein, whether legal
or equitable, each party shall be responsible for paying its own attorney’s fees
and costs. 

 

11.4Assignment.  Purchaser may not assign its interest under this Agreement to
any person or entity without the prior written consent of Seller, except that
Purchaser shall have the right to assign its rights and obligations under this
Agreement to a corporation, limited liability company, general partnership,
limited partnership, or any similar entity if the legal and beneficial interest
in such entity is wholly owned by the Purchaser or the current owners of
Purchaser or controlled by principals of Purchaser.  In the event of any
permitted assignment, the assignee shall assume all obligations of Purchaser
hereunder and Purchaser shall remain liable as a principal and not as a surety.

 





--------------------------------------------------------------------------------

 

11.5Successors and Assigns.  Subject to the provisions of Section 11.4, the
terms, covenants and conditions herein contained shall be binding upon and inure
to the benefit of the successors and permitted assigns of the parties hereto.

 

11.6Governing Law; Exclusive Venue.  This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of New Jersey.
Any action to enforce the provisions of this Agreement shall be commenced
exclusively either in the Superior Court of the State of New Jersey or in the
United States District Court for the District of New Jersey.

 

11.7Incorporation of Prior Agreements.  This Agreement contains the entire
understanding of the parties hereto with respect to the subject matter hereof,
and no prior or other written or oral agreement or undertaking shall be
effective for any purpose.

 

11.8Modification of Agreement.  This Agreement may not be amended or modified,
nor may any obligation hereunder be waived orally, and no such amendment,
modification or waiver shall be effective for any purpose unless it is in
writing, signed by both Purchaser and Seller.

 

11.9Interpretation.  This Agreement shall be construed reasonably to carry out
its intent without presumption against or in favor of either party.  If any
provision hereof shall be declared invalid by any court or in any administrative
proceedings, then the provisions of this Agreement shall be construed in such
manner so as to preserve the validity hereof and the substance of the
transaction herein contemplated to the extent possible.  The captions and
paragraph headings are provided for purposes of convenience of reference only
and are not intended to limit, define the scope of, or aid in interpretation of
any of the provisions hereof.

 

11.10Counterparts.  This Agreement may be executed and delivered in several
counterparts, each of which, when so executed and delivered, shall constitute an
original, fully enforceable counterpart for all purposes.  In order to expedite
the transaction contemplated herein, facsimile or e-mail signatures may be used
in place of original signatures on this Agreement. Seller and Purchaser intend
to be bound by the signatures on the facsimile or e-mail document (as the case
may be), are aware that the other party will rely on such facsimile or e-mail
signatures, and hereby waive any defenses to the enforcement of the terms of
this Agreement based on such form of signature.





--------------------------------------------------------------------------------

 

 

11.11Non-Binding Draft.  The mailing or delivery of this document or any draft
of this document by Seller or its agent to Purchaser, its agent or attorney
shall not be deemed an offer by Seller on the terms set forth in this document
or draft, and this document or draft may be withdrawn or modified by Seller or
its agent at any time and for any reason.  The purpose of this paragraph is to
place Purchaser on notice that this document or draft shall not be effective,
nor shall Purchaser have any rights with respect hereto, unless and until Seller
shall execute and accept this document.

 

11.121031 Exchange. Purchaser and Seller hereby acknowledges that the Purchaser
or Seller may elect to dispose of the Property or acquire the Property as part
of an Internal Revenue Code Section 1031 Tax Deferred Exchange (“1031”). In such
case, Seller would be assigning all of its contract rights and obligations
hereunder to a qualified intermediary under the applicable Treasury Regulations
in furtherance of such tax deferred exchange and/or Purchaser would be using
1031 proceeds for the purchase of the Property. Seller and Purchaser agree to
assist and cooperate in such exchange for the benefit of the other party at no
cost, expense or liability and further agree to execute any and all documents
(subject to the reasonable approval of their legal counsel) as are reasonably
necessary in connection with such exchange.  In connection with implementing
such tax-free exchange for Seller, Purchaser shall at the Closing pay the cash
portion of the Purchase Price to the qualified intermediary designated by Seller
in writing.  As a part of such exchange for Seller, Seller shall convey the
Property by deed directly to Purchaser and Purchaser shall not be obligated to
acquire or convey any other property as part of such exchange.  The parties
further agrees to indemnify and hold the other harmless from and against any and
all causes of action, claims, damages, losses, costs, expenses, obligations,
and/or liabilities, including reasonable attorneys’ fees, resulting from
participation in any such 1031 exchange.  This indemnification shall survive the
Closing of title or any earlier termination of this Agreement.

 

11.13Bulk Sales Tax Requirements.

 

(a)Seller shall provide Purchaser with the information necessary to complete the
Notification of Sale, Transfer or Assignment in Bulk, or such other form as the
New Jersey Division of Taxation (the “Division”) may prescribe, during the Due
Diligence Period, and Seller shall cooperate with



--------------------------------------------------------------------------------

 

Purchaser in the submission of the completed form to the Division.

 

(b)At or prior to Closing, Seller shall pay or otherwise satisfy in full the
amount of such claim, and Purchaser shall be entitled to deduct from the net
proceeds of sale due to Seller the amount of such claim and to remit those sums
to the Division, or to the Escrow Agent, or take such action in accordance with
instructions received from the Division.

 

(c)In the event Seller’s liability for any tax is unconfirmed, or cannot be
determined as of the Closing Date, Seller shall agree to escrow with the
Purchaser’s title company an amount reasonably estimated by Seller’s accountant
to satisfy the amounts due and/or such escrow as may be required by the New
Jersey Division of Taxation.  In the event the amount of the tax, when
determined, is less than the escrowed sum, the balance shall be promptly
returned to the Seller.  In the event the amount of the tax, when determined, is
more than the escrowed sum, Seller shall promptly pay the balance.

 

(d)Seller shall indemnify and hold Purchaser harmless from and against any and
all taxes, penalties, claims, damages, costs, fees and expenses, including
reasonable attorneys’ and experts’ fees, arising out of any tax liability Seller
may owe to the State or any noncompliance by Seller with any Bulk Sales laws.

 

(e)Seller’s obligations under this Section shall survive Closing.

 

11.14Covenants of Seller Pending Closing.  The Seller covenants and agrees that
between the date hereof and the Closing Date:

 

(a)Seller shall not enter into any contracts for services or otherwise that may
be binding upon the Property or upon the Purchaser, nor create or modify, or
suffer to be created, any easements, liens, encumbrances or restrictions, or
grant any licenses, affecting the Property, nor enter into any leases of space
in the Property, without the express prior written consent of Purchaser;

 

(b)Seller shall permit and cooperate with any inspections of the Property by the
departments of building, fire, labor, health or other federal, state, county or
municipal



--------------------------------------------------------------------------------

 

departments having jurisdiction against or affecting the Property.  In the event
that Purchaser does not terminate this Agreement prior to the expiration of the
Due Diligence Period, Purchaser shall, at its sole cost and expense, comply with
any notices received by Seller as to violations of law or municipal ordinances,
orders or requirements; it being understood and agreed that Seller shall not be
responsible for the cure of any such violations;

 

(c)Seller shall operate the Property in accordance with all applicable laws
including, but not limited to, environmental laws.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

SELLER:

 

CLINTON UNITY GROUP, L.L.C.

 



 

By: /s/__Marianne Van Volkenburgh 

Marianne Van Volkenburgh

Managing Member

 

 

PURCHASER:

 

UNITY BANCORP, INC.

 

 

By: /s/__Alan J. Bedner

Alan J. Bedner

EVP and Chief Financial Officer

 

--------------------------------------------------------------------------------

 

EXHIBIT A

THE PROPERTY

 

Real property in the Town of Clinton, County of Hunterdon, State of New Jersey,
described as follows:

 

BEGINNING at a two inch iron pipe found in the southerly sideline of New Jersey
State Highway 22 said pipe being the being the beginning of the third course in
a description of a 2.55 acre tract of land conveyed from Agway Petroleum Corp.
to Clinton Unity Group, L.L.C. by deed dated March 14, 1994, and recorded at the
Hunterdon County Clerk's Office in book 1105 of deeds on page 789, corner to
lands now or formerly Zygmund and Anna J. Kubiak, designated Lot 21, Block 22
and running; thence

 

(1) Along the third course in the above referenced deed and along said Kubiak,
and by a line which at 1.96 feet from its terminus passes through a concrete
monument found on line, South 08 degrees 33 minutes 38 seconds West 201.57 feet
to a point corner to said Kubiak and in line of the northerly right-of-way line
of New Jersey State Highway Route 78 (125 feet from the monumented base line),
said point also being beginning of course 3 in a description of a 1.78 acre
tract of land conveyed from Agway Petroleum Corp. to Roycefield Properties by
deed dated March 14, 1994 and recorded at the Hunterdon County Clerk's Office in
book 1105 of deed on page 793 and running; thence,

 

(2) Along said third course and along said northerly right-of-way line of New
Jersey State Highway Route 78 by a curve to the left with a radius of
5925.00 feet an arc length of 227.21 feet a central angle of 02 decrees 11
minutes 50 seconds whose chord bears South 71 degrees 24 minutes 55 seconds West
227.19 feet to a point of tangency; thence,

 

(3) Along a portion of the third course in the description of said 1.78 acre
parcel and along said northerly right-of-way line of New Jersey State Highway
Route 78, South 70 degrees 19 minutes 00 seconds West 170.13 feet to a point in
line of said northerly right-of-way line and corner to a 1.97 acre parcel about
to be conveyed designated as Lot 20, Block 22; thence,

 

(4) By a new line along said 1.97 acre parcel, North 08 degrees 33 minutes 38
seconds East 385.73 feet to a point in the second course in the aforementioned
description of a 2.55 acre parcel and in line of the southerly sideline of New
Jersey State Highway Route 22; thence,

 

(5) Along said southerly sideline, South 81 degrees 26 minutes 22 seconds East
352.04  feet to the point and place of BEGINNING.

 

NOTE FOR INFORMATION ONLY: BEING Lot 22 in Block 22 on a Tax Map of the Town of
Clinton, County of Hunterdon.

 

 

 



--------------------------------------------------------------------------------